Citation Nr: 0612499	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  05-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 2, 
2003 for the award of Dependency and indemnity compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 
1952.  The veteran died in December 1982.  The appellant is 
his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions the Department of Veterans 
Affairs (VA) Pittsburgh  Regional Office (RO), in which the 
RO awarded DIC benefits, effective from December 2, 2003.  
The appellant perfected an appeal with regard to the 
effective date assigned for the award of DIC benefits.  A 
videoconference hearing was held in March 2006 before the 
undersigned Veterans Law Judge

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has perfected an appeal on the issue of 
entitlement to an effective date earlier than December 2, 
2003 for an award of DIC benefits.  In the December 2004 
substantive appeal, the appellant alleged that there was 
clear and unmistakable error (CUE) in a November 1983 rating 
decision which denied service connection for the cause of the 
veteran's death.  

Because a finding of CUE in a prior rating action could 
render moot the earlier effective date claims on appeal, the 
Board finds that the CUE claim is inextricably intertwined 
with the claim on appeal.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Because the CUE issue 
is inextricably intertwined with the earlier effective date 
issue, the case must be remanded for initial RO adjudication 
of the CUE matter.  Huston v. Principi, 18 Vet. App. 395 
(2004).

Therefore, on remand, the RO should adjudicate the newly 
raised claim for CUE. The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2005).

Accordingly, the case is REMANDED for the following action:

The RO should determine whether the 
November 1983 rating decision, which 
denied entitlement to service connection 
for the cause of the veteran's death, 
contains clear and unmistakable error 
(CUE).  Thereafter, the appellant and her 
representative should be provided with 
written notice of the determination and 
they must be provided with notice of the 
appellant's right of appeal.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, or if a timely notice of 
disagreement is received with respect to any additional issue 
raised on behalf of the appellant, the RO should furnish a 
statement of the case and/or a supplemental statement of the 
case on all issues in appellate status, and the appellant and 
her representative should be provided an opportunity to 
respond in accordance with applicable statutes and 
regulations.  The case should be then returned to the Board 
for further appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


